DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
To summarize the election, the applicant made an election without traverse of the species where the administration is intermittent and provided 1 to 6 times during the first treatment and 1 to 3 times during the second treatment. The patient population has non-tuberculous mycobacterial infection. Claims drawn to the practice of the method on patients with cystic fibrosis were rejoined due to their overlap of this species with the elected species.
Claims 23-24, 26-28, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The applicant is reminded to update their claim status indicators.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-13, 15, 17, 20, 40, 44, 46-50, 52, and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al. (previously cited) in view of Murphy et al. (EP 2937089), Av-Gay et al. (previously cited), Esther et al. (previously cited), and Deppisch et al. (previously cited).

Murphy et al. teach the treatment of various respiratory disorders with inhaled gaseous NO (see abstract). Cystic fibrosis is specifically named and mycobacterial infections are also taught as commonly occurring along with this pathology (see paragraph 11). Murphy et al teach the treatment of various bacterial infections of the lung and cystic fibrosis by administering inhaled gaseous NO at 40 to 1000 ppm and more preferably 140 ppm to 220 ppm (see paragraphs 38 and 39). The administration is taught at intervals of 1 to 60 minutes that are provided every second day up to five times per day (see paragraph 37). 
Av-Gay et al. teach the treatment of respiratory tract infections and cystic fibrosis by the intermittent inhalation of NO (see page 2 first full paragraph). These infections include those from non-tuberculous mycobacteria (see page 3 third-fifth paragraphs). Av-Gay et al. go on to teach the intermittent process includes a first and second time period where the former is 10 to 45 minutes for exposure to NO gas and the latter is 3 to 5 hours for exposure to gas free of nitric oxide (see page 59 fifth paragraph-page 60 second paragraph). The concentration of gaseous NO in the first time period is taught as at least 160 ppm (see second paragraph). More specific time ranges for the first and 2 maintained at lower than 5 ppm as well as a fraction of inspired oxygen level of the remaining above 20% and below 100 % as safety precautions                                           for the method (see page 41 second-fourth full paragraph and page 42 third full paragraph).
Esther et al. teach that cystic fibrosis patients frequently have non-tuberculous mycobacteria infections (see page 117 first column).
Deppisch et al. teach the administration of inhaled NO to treat antibiotic resistance bacterial infections in cystic fibrosis patients. Here 160 ppm NO is administered via inhalation for 30 minutes three time a day for two periods of 5 days (see abstract). The regimen was envisioned to address Mycobacterium abscessus (see page 515 first column first partial paragraph and table 1). The regimen was effective in reducing the Mycobacterium abscessus cell count (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer intermittent NO gas as taught by Bach et al. to cystic fibrosis patients that also have an infection with non-tuberculous mycobacteria, and specifically Mycobacterium abscessus (see instant claims 2, 46-50 and 52). This choice would have been obvious because cystic fibrosis is envisioned to be treated by the method and non-tuberculous mycobacteria, specifically Mycobacterium abscessus, infections are common in these patients as taught by Esther et al. and Deppisch et al. An intermittent regimen envisioned for treating cystic fibrosis 2 and the fraction of inspired oxygen level would have been obvious to apply as well to confer the same benefits to the method (see instant claims 40 and 44). The limitations of instant claims 74-75 are met since those of their parent are met. The limitations of these claims are not required, but are further descriptions of the generic components recited in the parent claim. Therefore claims 1-3, 5-7, 9-13, 15, 17, 20, 40, 44, 46-50, 52, and 74-75 are obvious over Bach et al. in view of Av-Gay et al., Esther et al., and Deppisch et al.
Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered. In light of the amendment to the claims, the objection to the claims and specification as well as the rejection under 35 US 112 are hereby withdrawn. New grounds of rejection over an altered collection of art is provided to address the new claim limitations.
The applicant has argued that the prior art did not teach a step-down dosing regimen, yet the disclosure made no mention of such a regimen either. Instead the dosing of the two time periods are disclosed as being selected independently from a 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615